Case: 11-60733     Document: 00512035366         Page: 1     Date Filed: 10/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 29, 2012
                                     No. 11-60733
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VERA JESEUS MATEO OLIVARRIA, also known as Gonzalo Villela,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:10-CR-100-1


Before REAVLEY, DAVIS and OWEN, Circuit Judges.
PER CURIAM:*
        Vera Jeseus Mateo Olivarria appeals his conditional guilty plea conviction
for possession with intent to distribute in excess of 50 grams of a mixture and
substance containing a detectable amount of methamphetamine, for which he
was sentenced to 87 months in prison. Olivarria argues that the district court
erred in failing to suppress the methamphetamine derived from the warrantless
search of his vehicle. Specifically, he avers that the district court erred in
concluding that (1) the officers had reasonable suspicion to effect the traffic stop,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60733   Document: 00512035366     Page: 2   Date Filed: 10/29/2012

                                 No. 11-60733

(2) sufficient evidence existed to support his continued detention, and (3) he
consented to the search of his vehicle.
      The evidence adduced at the suppression hearing showed that Mississippi
Bureau of Narcotics (MBN) agents received information from a confidential
informant (CI) that Olivarria was selling quantities of methamphetamine. The
CI told agents that he bought methamphetamine from Olivarria on several
occasions, and he provided them with directions to a house on Bankhead Street
in New Albany, Mississippi, where one transaction occurred. The CI also stated
that Olivarria drove a red or maroon four-door sedan.
      The CI, at the instruction of the agents, called Olivarria and arranged a
meeting for the purpose of purchasing methamphetamine. On the day of the
meeting, agents set up surveillance at the Bankhead house. Parked in the
driveway was the red four-door sedan and a Ford Expedition.              Agents
subsequently observed Olivarria and another Hispanic male get into the
Expedition and leave in the direction of the meeting site.
      After seeing that the driver of the Expedition was not wearing a seat belt,
agents effected a traffic stop. Olivarria thereafter provided agents with a false
name and identification card. A review of the call history on Olivarria’s cell
phone revealed telephone calls from the CI. After advising Olivarria that the
person with whom he had been talking was cooperating with the MBN,
Olivarria’s demeanor changed, and he almost fainted. Olivarria was
subsequently transported back to the Bankhead house. There, the agents
conducted a search of the red vehicle and discovered methamphetamine.
      We review factual findings made by a district court on a motion to
suppress for clear error and the district court’s ultimate conclusions on Fourth
Amendment issues de novo. United States v. Pack, 612 F.3d 341, 347 (5th Cir.),
opinion modified on denial of reh’g, 622 F.3d 383 (5th Cir.), cert. denied, 131
S. Ct. 620 (2010). We review the evidence in the light most favorable to the
prevailing party – in this case, the Government. See id. The clear error

                                          2
   Case: 11-60733    Document: 00512035366      Page: 3   Date Filed: 10/29/2012

                                     No. 11-60733

standard is particularly strong if denial of a suppression motion is based on in-
court testimony, because the judge had the opportunity to observe witness
demeanor. United States v. Santiago, 410 F.3d 193, 197 (5th Cir. 2005).
      A police stop of a vehicle and the detention of its occupants constitutes a
seizure under the Fourth Amendment. United States v. Brigham, 382 F.3d 500,
506 (5th Cir. 2004) (en banc). The constitutionality of such detentions, whether
they are justified by probable cause or reasonable suspicion of a violation, is
ordinarily analyzed according to the standard set forth in Terry v. Ohio, 392
U.S. 1 (1968). Id. First, we examine “whether the officer’s action was justified
at its inception, and then inquire whether the officer’s subsequent actions were
reasonably related in scope to the circumstances that justified the stop.” Id.
(citing Terry, 392 U.S. at 19-20).
      In light of the testimony presented at the suppression hearing, the district
court did not clearly err in finding that the driver of the car in which Olivarria
was a passenger was not wearing his seat belt, in violation of Mississippi law.
The observed seat belt violation alone was reason enough to justify the stop of
the vehicle. See Whren v. United States, 517 U.S. 806, 817 (1996). We also
conclude that the district court did not err in finding that additional reasonable
suspicion arose in the course of the initial stop to justify Olivarria’s continued
detention, namely, that Olivarria provided a false name and identification card
to law enforcement, the confirmation that the CI calls arranging the drug buy
had been placed to Olivarria’s cell phone, and Olivarria’s rapid change in
demeanor after learning that the CI was working with law enforcement. See
United States v. Banuelos-Romero, 597 F.3d 763, 767 (5th Cir. 2010); United
States v. Crain, 33 F.3d 480, 485 (5th Cir. 1994). Lastly, the district court did
not err in concluding that Olivarria voluntarily consented to the search of his
vehicle. See United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). The
judgment of the district court is affirmed.
      AFFIRMED.



                                          3